CAGE, J. ad hoc.
The plaintiff sues for commissions and profits that, as a merchant or storekeeper, he was deprived of by the Caernarvon Crevasse and his suit was dismissed by the district court on an exception of no cause of action.
*489From this judgment he prosecutes this appeal.
There is nothing to differentiate the law of this case, from that of Foret vs. Board of Commissioners of the Orleans Levee Board, No. 30063 of the docket of the Supreme Court, reported in Southern Reporter, Vol. 125, pp. 437, et seq., and Oliver vs. same defendant, No. 30,134 of the docket of the Supreme Court reported in same volume of the Southern Reporter at pages 441, et seq.
For the reasons, given by the Supreme Court in these two cases, we consider the judgment of the district court to be correct, and it is affirmed.